14‐1645 
        United States of America v. Emmanuel Blanco Balbuena 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 3rd day of June, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     RAYMOND J. LOHIER, JR., 
                                  Circuit Judges. 
        ____________________________________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 14‐1645 
         
        EMMANUEL BLANCO BALBUENA, 
         
                                  Defendant‐Appellant.*                        
        ____________________________________________  
         



        *    The Clerk of the Court is directed to amend the caption as above. 

                                                             1
For Appellee:                           Sarah P. Karwan, Assistant United States 
                                        Attorney (Sandra S. Glover, Assistant 
                                        United States Attorney, on the brief), for 
                                        Deirdre M. Daly, United States Attorney 
                                        for the District of Connecticut, New Haven, 
                                        CT. 
 
For Defendant‐Appellant:                Brendan White, White & White, New York, 
                                        NY. 
 
      Appeal from the United States District Court for the District of Connecticut 
(Arterton, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

      Defendant‐Appellant Emmanuel Blanco Balbuena was charged with 

conspiracy to possess with intent to distribute 100 grams or more of heroin, in 

violation of 21 U.S.C. §§ 841(b)(1)(B) and 846.  On January 6, 2014, Balbuena 

pleaded guilty to the lesser‐included offense of conspiracy to possess with the 

intent to distribute heroin, in violation of 21 U.S.C. §§ 841(b)(1)(C) and 846.  

Balbuena was sentenced on April 23, 2014, to thirty months’ imprisonment, to be 

followed by thirty‐six months of supervised release.  On appeal, Balbuena argues 

that the district court erred in concluding that he was not entitled to a minor role 

reduction under U.S.S.G. § 3B1.2(b). 




                                           2
      Though we generally review a sentence for procedural and substantive 

reasonableness under an abuse of discretion standard, see United States v. Cavera, 

550 F.3d 180, 189–90 (2d Cir. 2008) (en banc), with regard to role adjustments, 

“[t]his Circuit has not always been consistent in describing the standard of 

review,” United States v. Gotti, 459 F.3d 296, 349 (2d Cir. 2006).  “In determining 

the appropriate standard of review for a district court’s application of the 

Guidelines to the specific facts of a case, this Court follows an either/or approach, 

adopting a de novo standard of review when the district court’s application 

determination was primarily legal in nature, and adopting a clear error approach 

when the determination was primarily factual.”  United States v. Hsu, 669 F.3d 

112, 120 (2d Cir. 2012) (internal quotation marks and brackets omitted).   

      In this case, the clear error standard is appropriate because the district 

court’s application of U.S.S.G. § 3B1.2 was primarily factual, rather than legal.  

Indeed, Balbuena himself concedes that the standard of review should be clear 

error.  “A finding of fact is clearly erroneous only if the appellate court is left 

with the definite and firm conviction that a mistake has been committed.”  United 

States v. Yu, 285 F.3d 192, 199 (2d Cir. 2002) (internal quotation marks omitted).  

We do not believe that the district court committed clear error here.  The district 



                                           3
court properly determined that Balbuena purchased distribution‐level quantities 

of heroin, some of which he resold to at least one customer.  Thus, even though 

Balbuena played a lesser drug trafficking role than some of his coconspirators, 

the district court did not clearly err in concluding that he was not entitled to a 

role reduction under U.S.S.G. § 3B1.2(b). 

      We have considered all of Balbuena’s arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.   

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            4